DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group II, Claims 11 to 17, in the reply filed on 14 December 2020 is acknowledged.
Claims 1 to 10 and 18 to 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 14 December 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 to 17 and 21 to 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Independent claim 11 is amended to include a limitation directed to “wherein the derived musical composition includes at least, at a first time within the derived musical composition, one vocal segment captured from the remote first user, and at a second time within the derived musical composition different than the first time, one vocal segment captured from the second user”, where the limitations of “at a first time” and “at a second time different than the first time”, represent new matter.  Generally, Applicants’ Specification, as originally filed, does not expressly describe anything about the times of the vocal segments being captured at “a first time” or “a second time”.  The Specification, ¶[1020], does describe ‘a remote first user’, ‘a first user’, ‘a remote second user’, and ‘a second user’.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 to 17 and 21 to 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036).
(Note: Applicants appear to have priority for their currently-claimed subject matter to 31 December 2013.  There is support for the subject matter relating to a ‘challenge’ in parent Patent No. 10,262,644 and provisional application 61/922,433, but not in parent Patent No. 9,324,330 or provisional application 61/617,643.)  
Concerning independent claim 11, Cohen et al. discloses a method for media recording and sharing, comprising:
“receiving at a portable computing device, a challenge from a remote first user, the challenge including an encoding of musical composition derived from a vocal performance captured from the remote first user and a seed corresponding to the captured vocal performance” – an audio track can be provided by (e.g., recorded by) a recording user; the audio track may be generated by (e.g., sang by) the recording user (“a vocal performance captured from the remote first user”); the mixed track may be a rap song (¶[0037] - ¶[0038]); a plurality of client devices 102A-N can include a mobile computing device, a notebook, a laptop computer, a handheld computer, a mobile phone, a PDA, a Blackberry device, a Treo, and/or an iPhone (“at a portable computing device”) (¶[0055]: Figure 1); a mechanism is provided for users to challenge mixed audio tracks in a web-portal; the user (or challenger) can record a challenger track to challenge any mixed track; any number of challengers can initiate a challenge to any given mixed track; the challenger tracks that are stored can subsequently be indicated in a user interface; users or visitors of the web-portal can then rate the challenger tracks relative to the mixed audio track (¶[0050] - ¶[0051]); a recorded audio track includes a beat (e.g., a rhythm); the beat can be made available to other users for mixing with other tracks (¶[0044]); so, when an audio track is posted by a first user in a challenge, it is received as a challenge in a user interface of a second user (“receiving . . . a challenge from a remote first user”); audio tracks may be mixed tracks of lyrics and rhythms (¶[0046]); user interface module 214 displays a listing of beats and tracks (¶[0094]: Figure 2); database 330B stores beats (e.g., rhythms) and database 330C stores tracks (¶[0125] - ¶[0126]: Figures 3A and 3B); broadly, a beat can be construed as “a seed” and a track can be construed as “the musical composition”; when a challenge is transmitted, then, beats and tracks (“an encoding of musical composition derived from a vocal performance captured from the first user and a seed corresponding to the captured vocal performance”) are provided to user interface 400;
“responsive to the challenge, capturing at the portable computing device a vocal contribution of a second user” – challengers can record a challenger track to challenge any mixed audio track; any number of challengers can initiate a challenge to any given mixed audio track (¶[0051]); a challenger can initiate a recording session of an audio track over a beat to generate a challenger track; the challenger track can be provided by another user to challenge other mixed tracks (¶[0097]); a competing user may listen to a selected mixed track and select an option to challenge the mixed track using an audio player widget; the audio player widget can record and mix the challenger track (¶[0107] - ¶[0108]); 
“in an audio processing pipeline, . . . generating [from the temporal remapping], a derived musical composition including contributions of both the remote first user and the second user, wherein the derived musical composition includes at least, at a first time, within the derived musical composition, one vocal segment captured from the remote first user, and at a second time within the derived musical composition different than the first time, one vocal segment captured from the second user” – users can record their own audio production over another user’s production; a performance piece can be a product of a combination of audio content provided by users that may be in physically disparate locations (¶[0046]); communications module 204 is able to establish communication sessions with users of remote client devices (¶[0069]); an audio player widget is operable to record an audio track provided by a recording user in an external (target) platform, and is operable for a competing user to generate a competing track of a selected mixed track by recording an audio track over a beat from which the selected mixed track was generated; a competing user may listen to the selected mixed track and select an option to challenge the mixed track using the audio player widget; an instance of the audio player widget can record and mix the challenger track, and the challenger track can be made available for playback and further challenging in an external platform and/or host platform (¶[0107] - ¶[0108]); sharing module 218 provides a recording user to access a mixed track by others (¶[0110]); competition module 220 can receive a user request to challenge a mixed audio track, and a user can request to generate another vocal expression over the same beat as the mixed audio track; competition module 220 can initiate a recording session to capture audio while performing audible playback of the beat; once the user is finished recording, the challenger track can be generated by combining or mixing the user’s vocal expression with the same beat; the challenger track can be further made visible and/or accessible to users to listen to; any number of challenger tracks can be recorded for a given original mixed audio track (¶[0112] - ¶[0115]: Figure 2); here, audio tracks are shared over a communications network among at least “the remote first user” and “the second user”; a combined audio track of a first user and a second user can be construed as “the derived musical composition”; implicitly, one audio track is recorded first by one user, and then another audio track is subsequently recorded by another user who is challenging that audio track, so that a first user records an audio track “at a first time” and a second user records a challenger track “at a second time different than the first time”;
“coordinating, in a video pipeline, video in accordance with the derived musical composition” – an audio track may be mixed with a video or combined with an image for playback using an audio/multimedia player/recorder widget; mixing module 210 is able to perform video processing techniques (¶[0085] - ¶[0086]: Figure 2); a challenge track can be combined with a video or image to generate a performance art piece, e.g., a music video; competition module 220 can record a video of a challenger during the recording session (¶[0114]: Figure 2); an audio track or mixed track is combined with image data or video data, which may be processed to ensure synchronization with the audio content (¶[0213]: Figure 14: Step 1416); here, “an audio pipeline” receives audio and “a video pipeline” receives video, where audio and video are mixed in mixing module 212; mixing that synchronizes audio and video provides “coordinating . . . video in accordance with the . . . musical composition”;
“audibly rendering the derived musical composition at the portable computing device” – generally, the audio player widget is operable to perform audio content playback or recording (¶[0107]); the challenger track may be made available for playback (¶[0108]); the challenge track can be made visible and/or accessible to users to listen to (¶[0115]); after the recording session, the recording user is presented with options of previewing the recording mixed with multimedia content, or re-recording the audio content (¶[0139] - ¶[0140]: Figure 5A); implicitly, then, a challenger can listen to a recording on preview module 216.
Concerning independent claim 11, the only elements not expressly disclosed by Cohen et al. are “in an audio processing pipeline, computationally segmenting the captured vocal performance; temporally remapping segments from a combined segment set including at least some vocal segments captured from the remote first user and at least some vocal segments captured from the remote second user; and generating from the temporal remapping a derived musical composition including contributions from both the remote first user and the second user”.  Generally, Cohen et al. discloses facilitating collaboration among multiple platforms, where a first set of users share audio content and collaborate in musical creation using an audio player widget.  (Abstract)  A mixed track (“a derived musical composition”) can be a collaborative result of multiple users of a web-based service.  An owner of a track may enable other users to record over their track for a predetermined amount of time, e.g., a few seconds, a few minutes, or the full duration of the track.  (¶[0044])  A performance art piece can be a product of a combination of audio content and video content provided by users that may be in physically disparate locations.  (¶[0046])  A web-based performance collaboration site may process a request to generate a performance art piece from various pieces of multimedia content provided by various users through a web-portal in a social networking site.  (¶[0070])  Mixing module 210 can combine or mix various types of content provided by various users of the online service.  (¶[0084])  Cohen et al., then, discloses “a combined segment set including at least some vocal segments captured from the remote first user and at least some vocal segments captured from the second user” and “a derived musical composition including contributions of both the remote first user and the second user”.  That is, collaboration among multiple users that may be at physically disparate locations using a web-based service provides “a derived musical composition including contributions from both the remote first user and the second user” and “a combined segment set including at least some vocal segments captured from the remote first user and at least some vocal segments captured from the second user”.  However, Cohen et al. does not expressly disclose these steps of segmenting and temporal remapping to generate a derived musical composition.  Still, Cohen et al. discloses that various mixing functions of mixing module 210 are disclosed including gain adjustment, compression, latency compensation (adjustment), time delay, and synchronization.  (¶[0086])  Here, compression, latency compensation, time delay, and synchronization could implicitly be understood to encompass these steps of segmenting and temporally remapping.  
Concerning independent claim 11, these steps of segmenting and temporally remapping are anyway taught by Samsung.  Specifically, Samsung teaches a device and method for converting speech into rap music.  A syllable splitting unit 102 is used for splitting each syllable of input speech.  Then an optimal rhythm pattern matching result is obtained between the speech input and accompaniment music.  Speech converter 103 converts the input speech so that it meets the rhythm pattern of the accompaniment music.  Music mixer 106 is used for mixing the accompaniment music with the speech converted by the speech converter 103 so as to generate synthesized rap music.  (Pages 4 to 5)  The process of converting the input speech into a form of rap synchronizes the onsets of vowels in the input speech with the onset of beats of the accompaniment music.  The durations of each syllable and pause in the input speech can be modified according to the rhythm pattern of the accompaniment music.  (Page 15)  Samsung, then, provides for ‘segmentation’ of speech into syllables, and for ‘temporal remapping’ of these syllable segments by matching syllables to a rhythm pattern to generate a “derived musical composition” in the form of rap music.  It would have been obvious to one having ordinary skill in the art to provide a mixing module 210 of Cohen et al. that performs steps of segmentation and temporal mapping as taught by Samsung for a purpose of converting speech into rap music.

Concerning claim 12, Cohen et al. discloses a challenge button for a challenger to initiate a recording session of an audio track to generate a challenger track, and the challenger track can be provided by another user to challenge other mixed tracks.  (¶[0097])  An audio player widget can record and mix the challenger track.  The challenger track can be made available for playback and further challenging in an external platform or a host platform.  (¶[0108])  Here, enabling further challenging is equivalent to “responding to the challenge . . . and a next-level contribution”.  That is, a number of additional users may response to a challenge to generate “a next-level contribution”.   
Concerning claim 13, Cohen et al. discloses that an audio track may be audibly generated by a recording user and the audio track typically includes lyrics and another audio track includes a beat.  (¶[0038])  A recorded audio track includes a beat, e.g., a rhythm.  The beat can be made available to other users for mixing with other tracks.  Other users can sing over the beat provided by a recording user of the beat.  (¶[0044])  Here, a track including a beat is a rhythm track that can be construed as “the received seed” of “at least a portion of the vocal performance captured from the remote first user.”
Concerning claim 14, Samsung teaches synchronizing the onset of vowels in the input speech and the onset of beats of the accompaniment music.  A duration of each syllable is modified according to the rhythm pattern of the accompaniment music.  (Page 11)  The onset of vowels in the input speech and the onset of beats of the accompaniment music can be synchronized according to the rhythm pattern of the accompaniment music.  (Page 15)  Here, a vocal performance of input speech is ‘segmented’ as it is synchronized with a beat corresponding to “the received seed” of Cohen et al.
Concerning claim 15, Cohen et al. discloses that mixing module 210 is able to perform image processing and video processing techniques that include geometric conversions, digital compositing, morphing, segmenting, and filtering (“wherein the coordinated video include coordinated video effects”).  (¶[0086]: Figure 2)  
Concerning claims 16 to 17, Cohen et al. discloses a method and system, and steps embodied in a computer-readable medium.  (¶[0220])
Concerning claims 21 to 22, Cohen et al. discloses that client devices 102A-N can establish a connection with another device or server, and that client devices can include a server desktop or a mobile computing device.  (¶[0055]: Figure 1)  Host server 100 is able to facilitate web-based performance collaboration and multimedia-content sharing, exchange, and competition over a network.  (¶[0062]: Figure 1)  Host server 100 includes mixing module 210.  (¶[0064]: Figure 2).  Cohen et al.’s Figure 2 illustrates that mixing module 210 resides on host server 200, so “the audio processing pipeline” corresponding to mixing module 210 of Cohen et al. “is implemented, at least in part, on a service platform in data communication with the portable computing device.”  Additionally, Samsung teaches that the device for converting speech into rap music can be applied to a mobile phone or portable devices.  (Page 15)  So, segmentation and temporal remapping can be “implemented on the portable computing device” of Samsung.
Concerning claims 23 to 24, Cohen et al. discloses that communication module 204 can manage browsing web-based performance collaboration, and process a request to generate a performance art piece from various pieces of multimedia content provided by various users through a web-portal to a social networking site.  (¶[0070])  Audio player/recorder widget 502 includes a challenge button.  Tracks that are challenges to one another may be displayed and indicated so that users can browse different vocal expressions.  The audio player/recorder widget 502 is portable and compatible among different web sites, and can be hosted by various websites.  (¶[0137] and ¶[0140] - ¶[0141]: Figure 5A to 5B and 5F to 5G)  Figures 5A to 5B and 5F to 5G illustrate “a challenge web page” and “an in-application notification corresponding to the challenge from the remote first user.”  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036) as applied to claim 11 above, and further in view of Fejzo (U.S. Patent Publication 2009/0164224).
Samsung teaches computationally segmenting in a plurality of segments, but does not provide “wherein each segment in the plurality of segments satisfies a minimum segment length threshold such that a total number of segments in the plurality is equal to or below a maximum number of segments.”  Applicants’ Specification, ¶[1069], describes this embodiment as setting a minimum segment length, but increasing it to lead to fewer segments, so that a total number of segments is below a maximum of twenty, because the number of possible phrases increases combinatorically with the number of segments.  Fejzo teaches an audio codec that segments audio data, where the codec selects a segment duration.  (Abstract)  An encoder determines the segment duration for each segment by first partitioning a frame into a maximum number of segments (“is equal to or below a maximum number of segments”) of minimum duration (“a minimum segment length threshold”).  An objective is to provide an optimal set of coding parameters to produce a smallest total encoded payload.  (¶[0015] - ¶[0016])  Specifically, to establish the optimal segment duration, coding parameters are determined for a plurality of different segment durations and from among those candidates the one with the minimum encoded payload that satisfies the constraints that each segment must not exceed a maximum size is selected.  A search for the optimal segment size is performed.  A process starts by initializing a minimum number of samples in a segment (“a minimum segment length threshold”), a maximum size of a segment, a maximum number of segments (“a maximum number of segments”), and the maximum number of partitions.  The process starts a partition loop that initializes partition parameters including the number of segments and number of samples in a segment.  The number of segments is preferably initialized to a maximum (“a maximum number of segments”), hence a minimum time duration (“a minimum segment length threshold”).  (¶[0062] - ¶[0063])  Fejzo, then, teaches an encoding procedure for audio segments that “satisfies a minimum segment length threshold” and “that a total number of segments in the plurality is equal to or below a maximum number of segments.”  An objective is to provide a lossless audio codec in which compression performance is optimized.  (¶[0027])  It would have been obvious to one having ordinary skill in the art to computationally segment speech for conversion into rap music in Samsung so that each segment satisfies a minimum segment length threshold and a total number of segments below a maximum number of segments as taught by Fejzo for a purpose of optimizing compression performance of an audio codec.

Response to Arguments
Applicants’ arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Applicants’ replacement drawings and amendments overcome the objections to the drawings and to the Specification.  Applicants’ replacement sheets for the drawings are being approved.
Applicants amend independent claim 11 to include new limitations of at a first time “within the musical composition” and at a second time “within the musical composition”.  However, Applicants mainly present arguments traversing the rejections of the claims under 35 U.S.C. §112(a) and of independent claim 11 as being obvious under 35 U.S.C. §103 over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036).
Firstly, Applicants argue that support for the feature is given at ¶[1020]: Figure 6 and ¶[1098]: Figure 9 for the limitations of “at a first time within the derived musical composition, one vocal segment captured from the remote first user” and “at a second time within the derived musical composition different than the first time, one vocal segment captured from the second user”.  Specifically, Applicants note that ¶[1098]: Figure 9 describes and illustrates that segment S1 is moved to the location of pulse P1 at a starting time of 0 seconds and segment S2 is moved to P2 at a starting time of 1 second.  
However, the problem with this argument is that this description at ¶[1098]: Figure 9 only relates to adjusting the locations of segments relative to pulses for a single vocal composition by a temporal remapping, but does not describe a derived musical composition that is “captured from the remote first user” “at a first time within the derived musical composition” and “captured from the second user” “at a second time within the derived musical composition”.  That is, Figure 9 may illustrate adjusting a timing of a single vocal performance so that it matches a pulse of the underlying musical accompaniment, but does not describe anything about combining contributions from two users that are recording their vocal performances at different times.  Any timing information of ¶[1098] simply describes ‘an alignment process’ for a phrase template so that “each segment is moved in sequential order to the corresponding rhythmic pulse”.  Even if pulses are described as being at 0, 0.5, 1.5, 1.75, and 2.0, etc., seconds, this procedure only is directed to a single contribution of a single user, and does not provide “a first time” of “one vocal segment captured from the remote first user” and “a second time” that is “different than the first time” of “one vocal segment captured from the second user”.  
Similarly, Applicants’ Figure 6 is directed to a speech-to-song embodiment that is compared to a speech-to-rap embodiment of Figure 9 as described at ¶[1064], but again only provides processing of a single vocal contribution.  This is described in more detail at ¶[1065] - ¶[1080] of the Specification, but only relates to synchronizing onsets of voice with onsets of notes in a phrase template to provide rhythmic alignment for a single vocal contribution.  Figure 6 does not illustrate combining vocal contributions from a remote first user and a second user, and certainly does not describe a vocal segment captured from a remote first user at a first time and a vocal segment captured from a second user at a second time as set forth by independent claim 11.  
Applicants’ Specification, at ¶[1020], does not actually describe a vocal segment from a first user “at a first time” and a vocal segment from a second user “at a second time”.  Here, ¶[1020] does describe a combined segment including at least some vocal segments captured from a remote first user and at least some vocal segments captured from a remote second user, but does not describe these vocal performances as being captured at different times.    
Accordingly, these limitations of “at a first time within the derived musical composition” and “at a second time within the derived musical composition” are maintained to be new matter under 35 U.S.C. §112(a).
Secondly, Applicants present arguments traversing the obviousness rejection of independent claim 11 under 35 U.S.C. §103 over Cohen et al. (U.S. Patent Publication 2009/0164902) in view of Samsung (Patent Publication of China CN 101399036).  Applicants argue that Cohen et al. discloses that an owner of a track may enable others to record over their track for a predetermined amount of time, but does not disclose a derived musical composition that “includes at least, at a first time, one vocal segment captured from the remote first user, and at a second time different than the first time, one vocal segment captured from the second user”.  Instead, Applicants contend that Cohen et al. discloses that any alleged vocal performances overlap and are not included at different times.  Additionally, Applicants maintain that this is not remedied by Samsung, and that a hypothetical combination of Cohen et al. and Samsung would not include any segments at different times within the derived musical composition, but would be inconsistent with Cohen et al., and would destroy the principle of operation of Cohen et al. by enabling users to record over a track.  Applicants cite Ex Parte Binder (PTAB July 27, 2020) that modifying a primary reference with a second reference would change the principle of operation.  
Mainly, these arguments are not persuasive mainly because it is implicit in the nature of recording over a track of audio that one track exists at a first time and that a second track is recorded over the first track at a second time.  That is, recording over a track presupposes that there is already an existing recorded track at a first time before the recording over with a second track at a subsequent time.  Cohen et al.’s disclosure that an owner of a track may enable others to record over their track, then, implicitly presupposes that an owner of a track is “a first remote user” that has recorded a preexisting track “at a first time” and that enables “a second user” to record over that track “at a second time”.
If Applicants’ point is that “a first time” and “a second time” should be construed to refer to times within the musical composition instead of a calendar time that the tracks are recorded by the first and second users, it is maintained that this would be obvious given what is disclosed by Cohen et al., too.  Let’s leave aside that this interpretation would certainly introduce new matter because there is nothing that describes combining contributions from a first user at a first time in a musical composition and from a second user at a second time in the same musical composition in the originally-filed Specification, so that there is no basis to make this distinction by Applicants.  Here, Applicants allege that all of vocal segments overlap in Cohen et al., so that a vocal segment of a second user cannot be at a different time from a vocal segment of a second user.  However, Cohen et al., at ¶[0044], discloses that an owner of a track may enable other users to record over their track for a predetermined amount of time, e.g., a few seconds, a few minutes, or the full duration of the track.  Even if some of the vocal segments might overlap for a few seconds or a few minutes, a vocal performance of a first user can generally be of a different length than a vocal performance of a second user, so that there would be some portions at different times in the same musical composition that do not overlap.  That is, Cohen et al. discloses that a recording over by a second user can only overlap a portion represented by a few seconds or a few minutes of a longer vocal performance of a first user, so that “one vocal segment captured from the second user” can be “at a second time within the musical composition different than the first time”.  
Moreover, it is maintained that the combination of these two references does not in any way change the principle of operation of Cohen et al.  This argument of changing the principle of operation is a mere allegation by Applicants, and is not supported by any factual assertions.  Samsung’s temporal remapping is just a pre-processing step that is applied to the two tracks individually.  The tracks can still be combined into a derived musical composition comprising the two tracks of a first user and a second user after temporal remapping, and this does not in any way destroy or change the principle of operation.  Instead, temporal remapping provides a common backbone for the vocal segments of the first and second users so that they can be properly synchronized when they are combined.  That is, there is no change in a principle of operation due to the combination as alleged by Applicants.  
The rejection is consistent with the rationales of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Specifically, these rationales include (A) Combining prior art elements according to known methods to yield predictable results and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Here, Samsung’s temporal remapping is a prior art element that is a known technique that can be applied to an audio player for collaborative sharing of audio content of Cohen et al.  It would only yield predictable results to apply Samsung’s temporal remapping to collaborative sharing of audio content of Cohen et al. as this provides a way to synchronize tracks from different users.
Applicants’ amendments present only minor changes to the scope of the claims, and the same grounds of rejection and prior art are relied upon in this Office Action.  Accordingly, a first action final rejection is believed to be appropriate.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP §706.07(b).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARTIN LERNER/Primary Examiner
Art Unit 2657                  
August 15, 2022